Exhibit 10.1

 

AMENDMENT LETTER

 

To:                       (1)                                         Talbot
Holdings Ltd.

(2)                                         Validus Holdings, Ltd.

 

23 November 2011

 

$100,000,000 standby letter of credit facility agreement dated 28 November 2007
between Talbot Holdings Ltd. as borrower, Validus Holdings, Ltd. as guarantor,
Lloyds TSB Bank plc and ING Bank N.V., London Branch as mandated lead
arrangers, ING Bank N.V., London Branch as structuring agent,  Lloyds TSB Bank
plc as agent and security trustee and others as amended and restated from time
to time (the “Facility Agreement”)

 

1.                                 We refer to the Facility Agreement.
Capitalised terms used but not defined in this letter shall have the meanings
given to them in the Facility Agreement.

 

2.                                 This letter is designated a “Finance
Document” as defined in the Facility Agreement.

 

3.                                 You have requested that Clause 22.2
(Financial definitions) of the Facility Agreement be amended such that the
definition of “Minimum Consolidated Net Worth Amount” shall be deleted and
replaced with the following:

 

“Minimum Consolidated Net Worth Amount” shall mean, at any time, an amount which
initially shall be equal to $2,589,615,000, which amount shall be increased
immediately following the last day of each financial quarter (commencing with
the fiscal quarter ending on 31 December 2011) by (i) an amount (if positive)
equal to 50% of the Net Income for such financial quarter plus (ii) 50% of the
net cash proceeds received from any issuance of shares of common stock of the
Original Guarantor during such financial quarter.

 

4.                                 We hereby agree that such amendment shall
take effect upon the date of your countersignature to this letter.

 

5.                                 Nothing in this letter shall affect the
rights of any Finance Party in respect of the occurrence of any Default or Event
of Default which is continuing or any Default or Event of Default which arises
on or after the date of this letter.

 

6.                                 Other than in respect of the amendment
referred to in paragraph 3 above, this letter is sent without prejudice to any
rights or remedies we may have under the Finance Documents arising out of or
otherwise connected with the matters referred to therein and the provisions of
the Facility Agreement and the other Finance Documents shall, save as amended by
this letter, continue in full force and effect.

 

7.                                 This letter and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

Please indicate your acceptance of the terms of this letter by signing, dating
and returning a copy of this letter to Wholesale Loans Servicing Agency
Operations, Lloyds TSB Bank plc, CityMark, 150 Fountainbridge, Edinburgh EH3
9PE, Attention Wholesale Loans Servicing Agency Operations, with a copy by email
to Elizabeth Salter at Lloyds TSB Bank plc (Elizabeth.Salter@lloydsbanking.com).

 

--------------------------------------------------------------------------------


 

Yours faithfully

 

Lloyds TSB Bank plc

 

ING Bank N.V., London Branch

as Agent and Lender

 

as Lender

 

 

 

By:

/s/ Ian Baggott

 

By:

/s/ NJ Marchant

 

 

We hereby acknowledge and agree to the terms set out above.

 

Talbot Holdings Ltd.

 

Validus Holdings Ltd.

 

 

 

By:

/s/ Joseph E. (Jeff) Consolino

 

By:

/s/ Joseph E. (Jeff) Consolino

 

 

 

 

 

Director

 

President and Chief Financial Officer

 

--------------------------------------------------------------------------------